 USDC IN/ND case 3:19-cv-00041-JD-MGG document 5 filed 02/02/19 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION


JULIE A. ROBINSON,          )
                            )
          Plaintiff,        )
                            )
v.                          )                        CAUSE NO. 3:19-cv-00041-JD-MGG
                            )
BOARD OF SCHOOL TRUSTEES OF )
THE WAWASEE COMMUNITY SCHOOL)
CORPORATION,                )
                            )
          Defendant.        )
                            )

                                       APPEARANCE
       To the Clerk of this Court and all parties of record:

        I, the below-signed, state that I have read the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit pursuant to N. D. Ind. L.R. 83.5(g) and appendix B-65-B-70
of this Court and will faithfully adhere to them. I declare under penalty of perjury that the
foregoing is true and correct.

       Enter my appearance as counsel in this case for Plaintiff, Julie A. Robinson.


                                              Respectfully,


                                              CHRISTOPHER C. MYERS & ASSOCIATES


                                              /s/ David W. Frank
                                              David W. Frank, #31615-02
                                              809 South Calhoun Street, Suite 400
                                              Fort Wayne, IN 46802-2307
                                              Telephone: (260) 424-0600
                                              Facsimile: (260) 424-0712
                                              E-mail: dfrank@myers-law.com
                                              Counsel for Plaintiff, Mrs. Julie A. Robinson
  USDC IN/ND case 3:19-cv-00041-JD-MGG document 5 filed 02/02/19 page 2 of 2


                               CERTIFICATE OF SERVICE

       I certify that on February 2, 2019 a true and correct copy of the foregoing document was
served electronically via CM/ECF to counsel of record.



                                            /s/ David W. Frank
                                            David W. Frank



DF/
